UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4101


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANGEL JORGE RAMIREZ, a/k/a Negro,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00157-RDB-1)


Submitted:   October 20, 2011             Decided:   October 27, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton, Staff
Attorney, Greenbelt, Maryland, for Appellant. Peter Marshall
Nothstein, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Angel Jorge Ramirez pled

guilty to conspiracy to interfere with commerce through robbery.

He was sentenced to thirty months in prison.                        On appeal, counsel

has filed an Anders * brief, stating that there are no meritorious

grounds for appeal but questioning whether the district court

gave sufficient reasoning for the chosen sentence.                               Ramirez has

not filed a pro se brief.               The Government has moved to dismiss

the   appeal,      based    on    a    waiver    provision          in     Ramirez’s          plea

agreement.       We affirm in part and dismiss in part.

             A    defendant      may   waive     the    right       to   appeal         if    that

waiver is knowing and intelligent.                    United States v. Blick, 408
F.3d 162, 169 (4th Cir. 2005).              Generally, if the district court

fully     questions     a    defendant      at    his        Fed.     R.        Crim.    P.     11

proceeding       regarding    the      waiver    of    his    right      to      appeal,       the

waiver is both valid and enforceable.                   United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005).                    Whether a defendant validly

waived his right to appeal is a question of law that we review

de novo.     Blick, 408 F.3d at 168.

             After reviewing the record, we conclude that Ramirez

knowingly        and   voluntarily       waived       his     right        to     appeal      his

sentence, retaining only his right to appeal a sentence greater

      *
          Anders v. California, 386 U.S. 738 (1967).



                                            2
than thirty-six months.       Accordingly, as Ramirez was sentenced

to thirty months, he retained no appellate rights with respect

to his sentence.     We therefore grant, in part, the Government’s

motion to dismiss and dismiss this portion of the appeal.

             The waiver provision does not prevent our review of

any errors in Ramirez’s conviction, however.                 After reviewing

the entire record in accordance with Anders, we conclude that

there are no unwaived, meritorious issues for appeal.                  Thus, we

deny, in part, the Government’s motion to dismiss and affirm

Ramirez’s conviction.       Thus, we affirm Ramirez’s conviction and

dismiss the appeal of his sentence.              This court requires that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review. If

the   client   requests    that   a   petition    be   filed,    but    counsel

believes that such a petition would be frivolous, then counsel

may   move     in   this    court     for    leave     to     withdraw     from

representation.     Counsel’s motion must state that a copy of the

motion was served on his client.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                      3